DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This office action is in response to amendment filed on November 30th 2020.
Claims 1, 7, 11, and 17 are amended.  No new claims have been added.  No claims have been canceled.  Therefore, claim 1-20 are presented for examination.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Response to Arguments
Application’s argument with respect to objection to the drawing is persuasive and thus the objection to the drawing is withdrawn.
Applicant’s argument with respect to rejection of claims 1, 5, 11, and 15 under 35 U.S.C. 112(b) is persuasive based on amended claims thus, the rejection under 112(b) is withdrawn.
Applicant’s argument with respect to claim(s) 1 and 11 have been considered but are moot because of the new ground of rejection does not rely on any reference applied in prior reference applied in prior rejection of record for any teachings or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bushey et al. (US PGPUB # 2018/0157838) in view of Arov et al. (US PGPUB # 2018/0276375).  [This prior art is provided/cited in the IDS]. 

Regarding claim 1. Bushey does disclose, a cyber monitored control system comprising: 
a controller comprising a first processing resource of a processing system operable to execute a control application for a controlled system [Bushey, para. 0037, FIG. 3 A cyber-attack detection and localization algorithm may process a real-time turbine signal data stream and then compute features (multiple identifiers) which can then be compared to the sensor specific decision boundary. A block diagram of a system 300 utilizing a sensor specific gas turbine cyber-attack detection and localization algorithm according to some embodiments is provided in FIG. 3. In particular, a power plant 332 provides information to sensors 334 which helps controllers with electronics and processors 336 adjust actuators 338.]; and 
a cyber monitor comprising a second processing resource of the processing system isolated from the first processing resource in processing circuitry and in separate sections of a memory system of the processing system, the cyber monitor operable to [Bushey, para. 0037, 0067, FIG. 3, FIG. 14, a threat detection system 360 may include one or more high-fidelity physics based models 342 associated with the power plant 332 to create normal data 310 and/or threat data 320. The normal data 310 and threat data 320 may be accessed by a feature discovery component 344 and processed by decision boundary algorithms 346 while off-line (e.g., not necessarily while the power plant 332 is operating). The decision boundary algorithms 346 may generate a threat model including decision boundaries for various monitoring nodes.  (Para. 0067, FIG. 14), the processor 1410 also communicates with a storage device 1430. The storage device 1430 may comprise any appropriate information storage device, including combinations of magnetic storage devices (e.g., a hard disk drive), optical storage devices, mobile telephones, and/or semiconductor memory devices. The storage device 1430 stores a program 1412 and/or a threat detection model 1414 for controlling the processor 1410. The processor 1410 performs instructions of the programs 1412, 1414, and thereby operates in accordance with any of the embodiments described herein…]:
 evaluate a plurality of inputs of the controller with respect to a cyber threat model [Bushey, para. 0028-0029, FIG. 2, At S220, a threat detection computer platform may receive the streams of monitoring node signal values and, for each stream of monitoring node signal values, generate a current monitoring node feature vector. According to some embodiments, at least one of the current monitoring node feature vectors is associated with principal components, statistical features, deep learning features, frequency domain features, time series analysis features, logical features, geographic or position based locations, and/or interaction features. (Para. 0029) at S230, each generated current monitoring node feature vector may be compared to a corresponding decision boundary (e.g., a linear boundary, non-linear boundary, multi-dimensional boundary, etc.) for that monitoring node, the decision boundary separating a normal state from an abnormal state for that monitoring node. According to some embodiments, at least one monitoring node is associated with a plurality of multi-dimensional decision boundaries and the comparison at S230 is performed in connection with each of those boundaries. Note that a decision boundary might be generated, for example, in accordance with a feature-based learning algorithm and a high fidelity model or a normal operation of the industrial asset control system.]; 
receive a plurality of built-in test results of diagnostics configured to detect a problem within the processing system [Bushey, para. 0022, 0028, FIG. 2, (Examiner notes that decision boundary operates as the built-in test), information from the normal space data source 110 and the threatened space data source 120 may be provided to a threat detection model creation computer 140 that uses this data to create a decision boundary (that is, a boundary that separates normal behavior from threatened behavior). The decision boundary may then be used by a threat detection computer 150 executing a threat detection model 155.  (Para. 0028), at S220, a threat detection computer platform may receive the streams of monitoring node signal values and, for each stream of monitoring node signal values, generate a current monitoring node feature vector.];
apply trending using the cyber threat model to distinguish between a fault and a cyber attack [Bushey, para. 0029-0030, FIG. 2, At S230, each generated current monitoring node feature vector may be compared to a corresponding decision boundary… the decision boundary separating a normal state from an abnormal state for that monitoring node.  Bushey in paragraph 0030 further discloses, transmit a threat alert signal (e.g., a notification message, etc.) based on results of the comparisons performed at S230. The threat might be associated with, for example, an actuator attack, a controller attack, a monitoring node attack, a plant state attack, spoofing, financial damage, unit availability, a unit trip, a loss of unit life, and/or asset damage requiring at least one new part.],
and 
Bushey further discloses, isolate one or more subsystems of the cyber monitored control system based on identifying the cyber attack [Bushey, para. 0039, FIG. 3, during real-time detection, contiguous batches of monitoring node data may be processed by the platform 350, normalized and the feature vector extracted. The location of the vector for each signal in high-dimensional feature space may then be compared to a corresponding decision boundary. If it falls within the attack region, then a cyber-attack may be declared. The algorithm may then make a decision about where the attack originally occurred. An attack may sometimes be on the actuators 338 and then manifested in the sensors 334 data. Attack assessments might be performed in a post decision module (e.g., the localization element 356) to isolate whether the attack is related to any of the sensor, controller, or actuator (e.g., indicating which part of the monitoring node). This may be done by individually monitoring, overtime, the location of the feature vector with respect to the decision boundary. For example, when a sensor 334 is spoofed, the attacked sensor feature vector will cross the decision boundary earlier than the rest of the vectors as described with respect to FIGS. 4 through 6. If a sensor is declared to be anomalous, and the load command to the auxiliary equipment is later determined to be anomalous, it may be determined that the original attack, such as signal spoofing, occurred on the sensor 334. Conversely, if the signal to the auxiliary equipment was determined to be anomalous first, and then later manifested in the sensor 334 feedback signal, it may be determined that the signal to the equipment was initially attacked.].
Bushey doesn’t explicitly disclose wherein the cyber threat model comprises a plurality of rules and/or characteristics that are indicative of the cyber attack.
However, Arov does disclose, wherein the cyber threat model comprises a plurality of rules and/or characteristics that are indicative of the cyber attack [Arov, para. 0015-0016, 0027, 0052 and FIG. 3,  Arov discloses generating operational model for the controlled subsystems and their physical parameters/characteristics and defining attack vectors for the subsystems by  detecting a cyber-attack inflicted by an attacker and performing a cyber security survey implementing an operational model functioning under a set of rules and monitoring subsystems that provides the relationship between the physical parameters and data inputs which cannot coexist for use in a command of an actuated operation of each electromechanical component of said given subsystem.  Arov further discloses a part of monitoring system assessing mismatches between the monitored output data which is the output from the controller and predicted output data.  This is all by performing cyber-security survey according to attacks that are derived from attributes of the subsystems.].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to modify the teachings of Bushey that relates to threat detection system to protect an industrial asset control system from cyber threats in an automatic and accurate manner (Bushey, please see abstract and para. 0004) with the teachings “wherein the cyber threat model comprises a plurality of rules and/or characteristics that are indicative of the cyber attack” as taught by Arov (Arov, para. 0015-0016, 0027, 0052, and FIG. 3) would enable Bushey to implement attack vectors are integrated into an operational model and the detection model is implemented in software to continuously monitor between mismatches, fault and any cyber attack during the operation of industrial controller system.

Regarding claim 2. The combination of Bushey and Arov discloses the cyber monitoring system as applied to claim 1 above. Furthermore Bushey discloses the system, wherein the inputs comprise one or more sensor inputs [Bushey, para, 0027, FIG. 2, at S210, a plurality of real-time monitoring node signal inputs may receive streams of monitoring node signal values over time that represent a current operation of an industrial asset control system. At least one of the monitoring nodes (e.g., controller nodes, etc.) may be associated with, for example, sensor data, an auxiliary equipment input signal, a control intermediary parameter, and/or a control logic value.].  

Regarding claim 3. The combination of Bushey and Arov disclose, the cyber monitoring system of claim 2.  Bushey does not disclose, wherein one or more of the inputs are derived from redundant sensors and related input/output signals.
However, Arov does disclose, wherein one or more of the inputs are derived from redundant sensors and related input/output signals [Arov, para. 0021, the method may further comprise the steps of: [0022] a) operatively adding external sensors to one or more of the subsystems that are unconnected to the SCADA-connected controller and that measure physical parameters; [0023] b) monitoring, by the at least one dedicated industrial computerized device, data outputted from each of the external sensors; and [0024] c) detecting a mismatch between data outputted from each of the external sensors and the monitored output data which is output from the controller.].  
Bushey and Arov are in the same field of endeavor as they both are pertaining to threat detection system to protect an industrial asset control system from cyber threats in an automatic and accurate manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to modify the teachings of Bushey that relates to threat detection system to protect an industrial asset control system from cyber threats in an automatic and accurate manner (Bushey, please see abstract and para. 0004) with teachings of Arov (Arov, para. 0021) would enable Bushey to implement attack vectors are integrated into an operational model and the detection model is 

Regarding claim 4. The combination of Bushey and Arov does disclose, the cyber monitoring system of claim 3.  Furthermore Bushey does disclose, wherein the related input/output signals are received from a model of the controlled system configured to derive a model vector based on one or more input vectors, one or more output vectors, and one or more laws of physics associated with operation of the controlled system [Bushey, para. 0028, 0033, 0036-0038, FIG. 3, at S220, a threat detection computer platform may receive the streams of monitoring node signal values and, for each stream of monitoring node signal values, generate a current monitoring node feature vector. According to some embodiments, at least one of the current monitoring node feature vectors is associated with principal components, statistical features, deep learning features, frequency domain features, time series analysis features, logical features, geographic or position based locations, and/or interaction features. (Para. 0033), note that an appropriate set of multi-dimensional feature vectors, which may be extracted automatically (e.g., via an algorithm) and/or be manually input, might comprise a good predictor of measured data in a low dimensional vector space. (Para. 0037), a cyber-attack detection and localization algorithm may process a real-time turbine signal data stream and then compute features (multiple identifiers) which can then be compared to the sensor specific decision boundary… A threat detection system 360 may include one or more high-fidelity physics based models 342 associated with the power plant 332 to create normal data 310 and/or threat data 320.  (Para. 0038), a real-time threat detection platform 350 may receive the boundaries along with streams of data from the monitoring nodes. The platform 350 may include a feature extraction on each monitoring node element 352 and a normalcy decision 354 with an algorithm to detect attacks in individual signals using sensor specific decision boundaries, as well rationalize attacks on multiple signals, to declare which signals were attacked, and which became anomalous due to a previous attack on the system via a localization module 356. An accommodation element 358 may generate outputs 370, such as an anomaly decision indication (e.g., threat alert signal), a controller action, and/or a list of attached monitoring nodes.].

Regarding claim 5. The combination of Bushey and Arov disclose, the cyber monitoring system of claim 4.  Furthermore Bushey does disclose, wherein trending identifies inconsistent behavior that does not match a known fault mode or an expected result from the model of the controlled system as a probable cyber attack [Bushey, para. 0047, 0048, FIG. 4, 7,  multiple vector properties might be examined, and the information described with respect to FIGS. 4 through 6 may be processed to determine if the signal had been trending in a specific direction as the attack was detected (or if it had just been moving due to noise). Had the signal been uniformly trending as the attack took place, then this signal is a response to the original attack and not an independent attack.  (Para. 0048), the load normalization function 720 may transmit a normalized monitoring node signal to feature processing 740. Post processing 750 may receive information from feature processing 740 and transmit data to decision processing 770 (which can automatically create a cyber-attack warning based at least in part on data sets received from a normal/attack data sets storage unit 760). Thus, some embodiments may compute normalized monitoring node signals dynamically based on turbine load or temperature levels and temporal time-series signals. This normalization may provide capabilities to perform attack detection for different load conditions].

Regarding claim 7. The combination of Bushey and Arov disclose, the cyber monitoring system of claim 1.  Furthermore Bushey does disclose, wherein the cyber monitoring system is coupled to a sensor system, and the cyber monitor is operable to compare a plurality of raw input data received from the sensor system with conversion logic outputs of the controller to verify conversion logic performance of the controller [Bushey, para. 0021, 0032, FIG. 1 is a high-level architecture of a system 100 in accordance with some embodiments. The system 100 may include a "normal space" data source 110 and a "threatened space" data source 120. The normal space data source 110 might store, for each of a plurality of "monitoring nodes" 130, a series of normal values over time that represent normal operation of an industrial asset control system (e.g., generated by a model or collected from actual monitoring node 130 data as illustrated by the dashed line in FIG. 1). As used herein, the phrase "monitoring node" might refer to, for example, sensor data, signals sent to actuators, motors, pumps, and auxiliary equipment, intermediary parameters that are not direct sensor signals not the signals sent to auxiliary equipment, and/or control logical(s).  (Para. 0032), all monitoring node data may be converted to features using advanced feature-based methods, and the real-time operation of the control system may be monitoring in substantially real-time. Abnormalities may be detected by classifying the monitored data as being "normal" or disrupted (or degraded). This decision boundary may be constructed using dynamic models and may help to enable early detection of vulnerabilities (and potentially avert catastrophic failures) allowing an operator to restore the control system to normal operation in a timely fashion.].  

Regarding claim 8. The combination of Bushey and Arov disclose, the cyber monitoring system of claim 1.  Furthermore Bushey does disclose, wherein the cyber monitor is operable to verify one or more update rates of the controller and monitor behavior of one or more control loops of the controller [Bushey para. 0072, 0075, FIG. 15 and 17, the industrial asset identifier 1502 may be, for example, a unique alphanumeric code identifying an industrial asset to be monitored (e.g., a jet turbine system, manufacturing plant, wind farm, etc.). The initial algorithm parameter 1504 might comprise, for example, a value that is used to calculate a local decision boundary (e.g., based on normal and threatened feature vectors). The performance metric 1506 may be, for example, a value used to evaluate performance of the decision boundary (e.g., a ROC measure, speed of detection, etc.). The adjusted algorithm parameter 1508 might reflect updates made to the initial algorithm parameter 1504 in accordance with tuning knobs (e.g., associated with the performance metric 1506). The local features and boundaries 1510 might represent the final solution after an optimization process is complete.  (Para 0075, FIG. 17), the monitoring node database 1700 may be created and updated, for example, when a new physical system is monitored or modeled, threat nodes report values, operating conditions change, etc.].  

Regarding claim 9. The combination of Bushey and Arov disclose, the cyber monitoring system of claim 1.  Furthermore Bushey does disclose, wherein the cyber monitor is updateable through a cyber monitor update process comprising one or more security controls that are independent of an update process of the controller [Bushey, para. 1651, 0205, 0072 FIGS. 1 through 5 (Para. 0205), security selections; increasing or decreasing a power of a device, etc.), a network protocol selection (e.g., TCP/IP, FTP, Wi-Fi, Bluetooth, Ethernet, and/or routing protocols); a packet size selection (including header and/or parity information); and/or a packet ordering selection (e.g., determining how to transmit the various sensor information that may be on a device, and/or determining the packet to data value correspondence). An example network coding circuit 12568 further adjusts the network coding value 12570 to provide an intermediate network coding value (e.g., as a test coding value on the system, and/or as a modeled coding value being run off-line), to compare a performance indicator 12574 corresponding to each of the network coding value 12570 and the intermediate network coding value, and to provide an updated network coding value (e.g., as the network coding value 12570) in response to the comparison of the performance indicators 12574. depict portions of an overall view of an industrial Internet of Things (IoT) data collection, monitoring and control system 10. FIG. 2 depicts a mobile ad hoc network ("MANET") 20, which may form a secure, temporal network connection 22 (sometimes connected and sometimes isolated), with a cloud 30 or other remote networking system, so that network functions may occur over the MANET 20 within the environment, without the need for external networks, but at other times information can be sent to and from a central location. This allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks. (Para. 0211), In embodiments, similar techniques may be used to handle optimization of transport of data in the platform 100 (such as in the network 110) by using generic programming or other machine learning techniques to learn to configure network elements (such as configuring network transport paths, configuring network coding types and architectures, configuring network security elements), and the like. (Para. 0072), the adjusted algorithm parameter 1508 might reflect updates made to the initial algorithm parameter 1504 in accordance with tuning knobs (e.g., associated with the performance metric 1506). The local features and boundaries 1510 might represent the final solution after an optimization process is complete.].  

Regarding claim 10. The combination of Bushey and Arov disclose, the cyber monitoring system of claim 1.  Furthermore, Bushey does disclose, wherein the cyber monitor is operable to track one or more communication anomalies and isolate a [Bushey, para. 0039, 0066, 0205, 0220, attack assessments might be performed in a post decision module (e.g., the localization element 356) to isolate whether the attack is related to any of the sensor, controller, or actuator (e.g., indicating which part of the monitoring node). This may be done by individually monitoring, overtime, the location of the feature vector with respect to the decision boundary.  (Para. 0066), the communication device 1420 may be used to communicate, for example, with one or more remote monitoring nodes, user platforms, etc. The industrial asset control system protection platform 1400 further includes an input device 1440 (e.g., a computer mouse and/or keyboard to input tuning knob selections and/or predictive modeling information) and/an output device 1450 (e.g., a computer monitor to render a display, provide alerts, transmit recommendations, and/or create reports). According to some embodiments, a mobile device, monitoring physical system, and/or PC may be used to exchange information with the industrial asset control system protection platform 1400.  (Para. 0220), providing a better signal, the multiplexer may provide a continuous monitor alarming feature. Truly continuous systems monitor every sensor all the time but tend to be expensive. Typical multiplexer systems only monitor a set number of channels at one time and switch from bank to bank of a larger set of sensors... coupling this capability to alarm with adaptive scheduling techniques for continuous monitoring and the continuous monitoring system's software adapting and adjusting the data collection sequence based on statistics, analytics, data alarms and dynamic analysis may allow the system to quickly collect dynamic spectral data on the alarming sensor very soon after the alarm sounds.  (Para. 0205), FIGS. 1 through 5 depict portions of an overall view of an industrial Internet of Things (IoT) data collection, monitoring and control system 10. FIG. 2 depicts a mobile ad hoc network ("MANET") 20, which may form a secure, temporal network connection 22 (sometimes connected and sometimes isolated), with a cloud 30 or other remote networking system, so that network functions may occur over the MANET 20 within the environment, without the need for external networks, but at other times information can be sent to and from a central location. This allows the industrial environment to use the benefits of networking and control technologies, while also providing security, such as preventing cyber-attacks. The MANET 20 may use cognitive radio technologies 40, including those that form up an equivalent to the IP protocol, such as router 42, MAC 44, and physical layer technologies 46. In certain embodiments, the system depicted in FIGS. 1 through 5 provides network-sensitive or network-aware transport of data over the network to and from a data collection device or a heavy industrial machine.].

Regarding method claim 11 that is same or similar to elements of system claim 1, and is similarly rejected. 
Regarding method claim 12 that is same or similar to system claim 2, and is similarly rejected.
Regarding method claim 13 that is same or similar to system claim 3, and is similarly rejected.
Regarding method claim 14 that is same or similar to system claim 4, and is similarly rejected.
Regarding method claim 15 that is same or similar to system claim 5, and is similarly rejected.
Regarding method claim 17 that is same or similar to system claim 7 and is similarly rejected.
Regarding method claim 18 that is same or similar to system claim 8, and is similarly rejected.
Regarding method claim 19 that is same or similar to system claim 9, and similarly rejected.
Regarding method claim 20 that is same or similar to system claim 10, and is similarly rejected.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bushey et al. (US PGPUB # 2018/0157838) in view of Arov et al. (US PGPUB # 20180276375) further in view of Ferragut et al. (US PGPUB # 2018/0082058).  [This prior art is provided/cited in the IDS]. 

Regarding claim 6.  The combination of Bushey and Arov disclose, the cyber system of claim 1.  Bushey and Arov does not disclose, wherein the cyber threat model is trained using artificial intelligence to adapt as one or more cyber threats are characterized.
[Ferrgaut, para. 0012, 0014, and FIG. 2, the cyber security systems are data-driven and include machine-learning classifiers programmed to identify cyber-attacks. Some systems generate models trained on features constructed from real-time or static data sets. The data sets are processed from multiple buses, branches, and loads that may be identified from a configuration file stored in memory that provide the network bus and branch parameters. Applying a probabilistic model derived from the buses and branches of the network, parameter files are created that simulate one or more cyber-attacks.  (Para. 0014), FIG. 2 is a model parameter optimization process. The process trains a machine learning classifier 410 shown in FIG. 4 to distinguish attacks at different locations in a network. In a power grid application, the data collector 202 of FIG. 2 runs constantly or on a programmable schedule to collect measurement data from sensors at 202 such as PMUs monitoring a power grid. Some data may comprise six or twelve dimensions of a three phase power that represents the voltage and/or current and phase condition from a power source.  ].
Bushey , Arov, and Ferrgaut are in the same field of endeavor as they are pertaining to threat detection system to protect an industrial asset control system from cyber threats in an automatic and accurate manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to modify the teachings of Bushey that relates to threat detection system to protect an industrial asset control system from cyber threats 

Regarding method claim 16 that is same or similar to system claim 6, and is similarly rejected.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
US PGPUB No. (20180337932) to Juster discloses a cyber-physical security module includes an input interface configured to connect to a signal source to intercept a physical signal that is transmitted from the signal source to a signal destination.
US PGPUB No. (20190104138) to Storms discloses techniques are described for monitoring an operational technology environment (OTE) to detect threats, and performing actions to respond to detected threats. Edge device(s) are 
US PGPUB No. (20170237752) to Ganguly discloses systems and methods for prediction of potential cyber security threats and risks in an industrial control system using predictive cyber analytics.
US PGPUB No. (20150163242) to Laidlaw disclose computer implemented methods, computer apparatus and computer program products for profiling cyber threats detected in a target computing environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434